UNITED STATES DISTRICT COURT                                                    1/13/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
Anthony Casiano,                                               :
                                                               :      19-cv-5226 (KPF) (RWL)
                                            Plaintiff(s), :
                                                               :      SETTLEMENT
                           - against -                         :      CONFERENCE ORDER
                                                               :
                                                               :
                                                               :
C.O. Rucker, et al.,                                           :
                                          Defendant(s). :
                                                               :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        ORDER of Hearing: Settlement Conference set for February 26, 2020, at 2:30

p.m. in Courtroom 18D, 500 Pearl Street, New York, NY 10007 before Magistrate Judge

Robert W. Lehrburger. The counsel for New York City shall reach out to the Warden or

Official for the Auburn Correctional Facility, so pro se inmate may participate via video for

the scheduled conference. Parties are instructed to review and adhere to Judge

Lehrburger's individual Settlement Conference Procedures. The parties are further

instructed to submit their pre-conference submissions, along with their Attendance

Acknowledgment Form (available in pdf fillable format as attachment to the Settlement

Conference Procedures) no later than February 19, 2020, by 5:00 p.m.

                                                     SO ORDERED.


                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: 1/13/2020
      New York, New York
Copies transmitted this date to all parties of record and mailed to:

Anthony Casiano (PRO SE)
NYSID: 02010485Z
DIN No: 19A2659
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13024
